Opinion issued October 7, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00254-CV
                           ———————————
      CHARLES M. GREENLEE AND MICHELLE SHEPHERD,
 INDEPENDENT CO- EXECUTORS OF THE ESTATE OF MICHAEL D.
GREENLEE, DECEASED, AND INDEPENDENT CO-ADMINISTRATORS
    OF ESTATE OF MARSHA GREENLEE, DECEASED, Appellants
                                        V.
            PAT KINGSBERY AND DONNA GOEHRS, Appellees


                      On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Case No. PR-0073511-A


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal. No opinion has

issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.




                                         2